FILE COPY



        In re David
    RodriguezAppellant/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                          February 21, 2014

                                        No. 04-14-00112-CV

                                    IN RE David RODRIGUEZ

                                  Original Mandamus Proceeding1

                                               ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On February 18, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on February 21st, 2014.



                                                                _____________________________
                                                                Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                                                _____________________________
                                                                Keith E. Hottle
                                                                Clerk of Court




1 This proceeding arises out of Cause No. 2010PC2639, styled Maria I. Rodriguez, An Incapacitated Person,
pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Polly Jackson Spencer presiding.